DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claim 3 has been cancelled.
Claims 1-2 and 4-20 are currently pending and have been examined on the merits in this office action.
Double Patenting
The double patenting rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The 35 USC § 103 rejections of the previous office action has been withdrawn.

	Response to Arguments	
Applicant’s arguments, see remarks, filed 11/11/2021, with respect to (A) the specific winding structure of electrode unit comprising the order of (i) the first insulating tape, (ii) two separator layers, (iii) negative electrode plate and (iv) positive electrode plate, and (B) the relationship among the four elements along a length direction of the electrode assembly as claimed have been fully considered and are persuasive.  The rejection of 08/16/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 4-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727